Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on August 8, 2022.
Claims 1, 3-7, 9-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on April 18, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Objections
Claim 8 was objected to because the amendment to the claim was not compliant with 37 CFR 1.121.  The claim comprised text that had both underlining and strike-through.  Claim 8 has been canceled, and accordingly, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 3-5, 9-16, and 19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendment has not overcome each of the rejections.  
Applicant has amended claims 3 and 9 to recite “an associated data flow.”  It is not still clear which data flow “priority information of the data flow” is referring to in the claim.  For instance, “the data flow” may refer to “a data flow” or “a first data flow” recited in claim 1 or “associated data flow” recited in claim 3.  

Claim Rejections - 35 USC § 102
Claims 1, 7, 18, and 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baliga et al. US Patent Publication No. 2012/0320924.  Applicant has amended claim 1 to incorporate intervening claim 2 and a subset of the subject matter of claim 3.  Similar amendments have been made to independent claims 7 and 18.  The amendments have overcome the rejection, and accordingly, the rejection has been withdrawn.

Claim Objections
Claims 3, 7, 9-17, and 19 are objected to because of the following:
Regarding claims 3, 9, and 19, the amendment to the claims are not compliant with 37 CFR 1.121.  Claims 3 and 9 comprise text that has both underlining and strike-through.  Claim 19 comprises a status of “Currently Amended” without any markings.
Regarding claim 7, the step starting with “dividing an internal gateway protocol…” does not end with a punctuation.  The claim should end with a semi-colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is not clear which data flow “priority information of the data flow” is referring to in the claim because “the data flow” may refer to “a data flow” or “a first data flow” recited in claim 1 and “associated data flow” recited in claim 3. 
Regarding claim 9, it is not clear which data flow “priority information of the data flow” is referring to in the claim because “the data flow” may refer to “a data flow” or “a first data flow” recited in claim 7 and “associated data flow” recited in claim 9.

Allowable Subject Matter
Claims 1, 6, 18, and 20 are allowed.
Claims 7 and 17 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 3-5, 9-16 would be allowable if rewritten to overcome the objection(s) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445